 Case: 3:18-cv-00019-WOB Doc #: 33 Filed: 01/13/21 Page: 1 of 3 - Page ID#: 154




                        UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF KENTUCKY
                             FRANKFORT DIVISION



KENTUCKY COAL                                 )
ASSOCIATION, INC.,                            )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )
                                              )      Case No. 3:18-cv-00019-WOB
DAVID L. BERNHARDT,                           )
Secretary of the Interior,                    )
                                              )
and                                           )
                                              )
LANNY E. ERDOS,                               )
Director, Office of                           )
Surface Mining Reclamation                    )
and Enforcement,                              )
                                              )
       Defendants.                            )


                                JOINT MOTION FOR STAY

           Plaintiff Kentucky Coal Association and Defendants, the Secretary of the Interior and

 the Director of the Office of Surface Mining Reclamation and Enforcement (“OSMRE”), jointly

 move the Court for an order staying these proceedings, including Defendants’ obligation to

 respond to the Complaint in this matter, by 90 days from the date of entry of an order granting

 this Motion, so the parties may continue their ongoing efforts to negotiate a resolution of this

 dispute. The reasons for this request are set forth in the following memorandum in support

 hereof.
Case: 3:18-cv-00019-WOB Doc #: 33 Filed: 01/13/21 Page: 2 of 3 - Page ID#: 155




      Respectfully submitted this 13th day of January, 2021.

                                           ROBERT M. DUNCAN
                                           United States Attorney
                                           Eastern District of Kentucky

                                           /s/ John S. Most
                                           JOHN S. MOST
                                           Special Assistant U.S. Attorney
                                           U.S. Department of the Interior
                                           Office of the Solicitor
                                           Three Parkway Center, Suite 385
                                           Pittsburgh, PA 15220
                                           412-937-4009 || 412-937-4003 (fax)
                                           john.most@sol.doi.gov

                                           /s/ T. Lee Gentry
                                           T. LEE GENTRY
                                           Assistant U.S. Attorney
                                           E.D. Kentucky
                                           260 W. Vine St. Suite 300
                                           Lexington, KY 40507-1612
                                           859-685-4830 || 412-937-4003 (fax)
                                           Lee.Gentry@usdoj.gov

                                           Counsel for Defendants

                                           /s/ Richard Clayton Larkin (with permission)
                                           RICHARD CLAYTON LARKIN
                                           JASON T. AMS
                                           DENTONS BINGHAM GREENEBAUM LLP
                                           300 West Vine Street, Suite 1200
                                           Lexington, KY 40507
                                           (859) 231-8500 (telephone)
                                           (859) 367-3828 (fax)
                                           clay.larkin@dentons.com
                                           jason.ams@dentons.com
                                           Counsel for Plaintiff
Case: 3:18-cv-00019-WOB Doc #: 33 Filed: 01/13/21 Page: 3 of 3 - Page ID#: 156




                               CERTIFICATE OF SERVICE
      I certify that a copy of the foregoing is being filed with the Clerk of the Court using
the CM/ECF system, thereby serving it on all parties of record on January 13, 2021.


                                              /s/ John S. Most
                                              JOHN S. MOST
